PER CURIAM
*230Defendant appeals a judgment of conviction for attempt to commit a Class A misdemeanor. We reject defendant's first assignment of error without discussion. In his second assignment of error, defendant argues that the trial court erred in imposing a $560 fine in the written judgment, where the court had announced at sentencing that it was imposing only a $500 fine. The state concedes that the trial court erred in imposing a $560 fine in the judgment and requests that we remand for the court to enter a fine of $500. We agree with and accept the state's concession regarding the fine and, accordingly, reverse the imposition of the fine and remand for the court to impose the $500 fine announced at sentencing. See State v. Hurst , 282 Or. App. 915, 916, 385 P.3d 1285 (2016) (accepting state concession that the trial court erred in imposing a fine and fee in the judgment on misdemeanor convictions without first announcing them at sentencing and reversing those portions of the judgment).
Portion of judgment imposing $560 fine reversed and remanded for entry of a fine in the amount of $500; otherwise affirmed.